Citation Nr: 1103165	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-15 383A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability. 
 
2.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1970.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an April 2008 rating 
decision of the VA Regional Office (RO) in Columbia, South 
Carolina that granted service connection for PTSD, evaluated as 
30 percent disabling, effective from October 26, 2007.  Service 
connection for bilateral hearing loss disability was denied in an 
RO rating determination in November 2008.  

The Veteran appealed for a higher rating for PTSD.  By rating 
decision dated in April 2009, the 30 percent disability 
evaluation for PTSD was increased to 50 percent, effective from 
October 26, 2007.

The Veteran was afforded a personal hearing in October 2010 
before the undersigned Veterans Law Judge sitting at Columbia, 
South Carolina.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board observes that following the most recent supplemental 
statement of the case in February 2010, additional evidence was 
received consisting of VA outpatient clinic notes dated between 
November 2009 and September 2010 showing treatment for 
psychiatric symptomatology, including PTSD, and the report of a 
VA audiology examination dated in April 2010.  These clinical 
data have not heretofore been considered in the adjudication of 
this case.  Neither the Veteran nor his representative has waived 
consideration of this particular evidence by the agency of 
original jurisdiction.  Under the circumstances, the Board cannot 
consider this evidence in the first instance and must remand 
these matters to the RO for a supplemental statement of the case. 
See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2010).

The Board observes that the appellant was evaluated by A. 
Williams, M.D., a fee-basis physician in June 2009.  In the 
examiner's summary of the findings labeled "Plan", she 
indicated that the results of her audiology studies were 
unreliable and recommended more objective audiological evaluation 
in the form of an ABR (auditory brainstem response) test upon 
authorization by VA.  No further reference to such appears in the 
claims folder and it is unclear as to whether this test was 
accomplished.  The Board is thus of the opinion that if ABR 
testing was not performed, the RO should address why this was not 
done or why it was not deemed warranted.

The Board observes that the April 19, 2010 VA outpatient 
audiology evaluation utilized the recorded CID W-22 50-word lists 
criteria for hearing loss evaluation.  However, only the puretone 
thresholds averages of decibel losses at the 500-4000 Hertz 
frequencies are reported.  The actual decibel loss values 
corresponding to each applicable frequency are not provided.  
Therefore, the information as it stands is not useful for VA 
hearing loss disability adjudication purposes.  The RO is thus 
requested to secure the complete audiometric report from that 
evaluation.

The Veteran testified on personal hearing in October 2010 that he 
continues to receive treatment for psychiatric disability at the 
VA Rock Hill, South Carolina outpatient clinic.  VA outpatient 
records dating through September 14, 2010 are of record.  The 
claims folder thus indicates that further and potentially 
relevant evidence in support of the Veteran's claim for PTSD may 
exist or could be obtained from a VA facility.  Therefore, VA 
mental health clinic treatment records dating from September 15, 
2010 should be requested and associated with the claims folder.

Additionally, the Veteran and his representative assert that the 
symptoms associated with PTSD have increased in severity since 
his most recent VA examination in February 2009.  They have 
requested VA re-evaluation, most recently in September 2010.  In 
the Statement of Accredited Representative in Appealed Case dated 
in April 2010, the examiner noted that recent treatment reports 
indicated that the appellant's GAF (General Assessment of 
Functioning) score had declined to 48 [since 53 on VA examination 
in February 2009].  VA outpatient mental health clinic reports 
between December 2009 and June 2010 record lower GAF scores 
between 47 and 49.  Under the circumstances, the Board concurs 
that a current VA examination is warranted to ascertain the 
Veteran's current psychiatric status.

Accordingly, the case is REMANDED for the following actions:

1.  State whether the Veteran underwent 
ABR testing and provide the results of 
such if performed.  If not accomplished, 
address why this was not done or why it 
was not deemed necessary.

2.  Secure the complete audiometric report 
from the April 19, 2010 audiology 
consultation.

3.  Retrieve VA mental health outpatient 
clinical records dating from September 15, 
2010 from the VA Rock Hill, SC outpatient 
facility and associate them with the 
claims folder.

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the severity of service-connected PTSD.  
The claims folder must be made available 
to the examiner prior to evaluation.  All 
necessary tests and studies should be 
conducted in order to identify the degree 
of social and occupational impairment 
attributable to PTSD.  The examiner should 
provide a numerical score on the GAF 
scale.

5.  After taking any further development 
deemed indicated, re-adjudicate the issues 
on appeal.  If a benefit is not granted, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond before the case is 
returned to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

